DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered. Pursuant to said request claims 1-6 have been amended. No claims have been added or cancelled. Accordingly, claims 1-17 are pending in this office action

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 7, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20140156643 (hereinafter Ghasem) in view of US 2016/0103912 (hereinafter Daggett)
	As for claims 1, 7 and 13 Ghasem discloses: A computer-implemented method comprising:  uploading at least one external file to the at least one extended subject area of the data model (See paragraphs 0024-0028 note the data sources provide the information externally to the data model for presentation); matching at least some parts of the at least one external file to the at least one fixed subject area of the data model (See paragraphs 0027-0031 note the mapping matches the concept to the layout); and 

allowing a user to use data from both the at least one fixed subject area and the at least one extended subject area of the data model together (See paragraphs 0036-0041 note the combined report uses both the fixed portion and the data retrieved from the external sources, moreover, paragraph 0025 explicitly states that system allows for the user to generate the reports that combine information from the various sources and thus uses both the at least one fixed subject area and the at least one extended subject area).
While Ghasem discloses a data model that contains both fixed and extended subject areas (See paragraphs 0018-0025 note the fixed portion describes the collection of rules that are used when uploading the non-fixed portion i.e. the metadata model provides the fixed subject area and the extended subject areas are the external); Ghasem however does not explicitly disclose: providing a data model having at least one fixed subject area and at least one extended subject area  nor conforming the matched parts of the at least one external file to the at least one fixed subject area of the data model; Daggett however discloses: providing a data model having at least one fixed subject area and at least one extended subject area (See paragraphs 0042-0045 

	As for claims 2 and 14 the rejection of claim 1 is incorporated and further Ghasem discloses: wherein providing a data model comprises providing at least one table from at least one database (see paragraph 0020).



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 , 8-12, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghasem and Daggett as applied to claim 1 above, and further in view of US 7,257,597 (hereinafter Pryce).


As for claim 3 the rejection of claim 1 is incorporated and further Ghasem does not explicitly disclose: wherein uploading the at least one external file comprises loading at least one spreadsheet file Pryce however discloses: wherein uploading the at least one external file comprises loading at least one spreadsheet file (See column 1 lines 50-67 column 4 lines 14-28 note system provides for a mechanism of table substitution which includes spreadsheets) It would have been obvious to an artisan of ordinary skill in the pertinent at the time the invention was made to have incorporated the teaching of Pryce into the system of Ghasem and Daggett. The modification would have been obvious because the three references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would 


As for claim 4 the rejection of claim 1 is incorporated and further Ghasem does not explicitly disclose: wherein loading at least one spreadsheet file comprises one selected from the group consisting of; uploading a file, replacing a file, editing metadata for a file, appending a file, and catalog management operations Pryce however discloses: wherein loading at least one spreadsheet file comprises one selected from the group consisting of; uploading a file, replacing a file, editing metadata for a file, appending a file, and catalog management operations (See column 4 lines 45- column 5 line 20) It would have been obvious to an artisan of ordinary skill in the pertinent at the time the invention was made to have incorporated the teaching of Pryce into the system of Ghasem and Daggett. The modification would have been obvious because the three references are concerned with the solution to problem of data processing, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Pryce’s teaching would enable users of the Ghasem and Daggett system to have more efficient processing. 


As for claim 5 the rejection of claim 1 is incorporated and further Ghasem does not explicitly disclose: wherein matching at least some parts of the at least one external file 


As for claim 6 the rejection of claim 1 is incorporated and further Ghasem does not explicitly disclose: wherein matching columns comprises matching at least one  column selected from the group consisting of; a conformal column; a non-conformed non-aggregated column; and a non-conformed, aggregated column Pryce however discloses: wherein matching columns comprises matching at least one column selected from the group consisting of; a  conformal column; non-conformed non-aggregated column; and non-conformed, aggregated column (See column lines 1-10 and column 6 line 50- column 7 line 10 note the special columns would be non-conforming) It would have been obvious to an artisan of ordinary skill in the pertinent at the time the invention was made to have incorporated the teaching of Pryce into the system of Ghasem and Daggett. The modification would have been obvious because the three references are concerned 
	
Claims 8-12, 15-17 are rejected for the same reasons as set forth in the rejection of claims 3-6.









Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                            February 24, 2021